People v Wilson (2020 NY Slip Op 03552)





People v Wilson


2020 NY Slip Op 03552


Decided on June 24, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 24, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
CHERYL E. CHAMBERS
JEFFREY A. COHEN
FRANCESCA E. CONNOLLY
PAUL WOOTEN, JJ.


2017-02351
 (Ind. No. 10369/15)

[*1]The People of the State of New York, respondent,
vMatthew Wilson, appellant.


Paul Skip Laisure, New York, NY (De Nice Powell of counsel), for appellant.
Melinda Katz, District Attorney, Kew Gardens, NY (Johnnette Traill and William H. Branigan of counsel; Deanna Russo on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (Ira H. Margulis, J.), imposed January 11, 2017, upon his plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The record demonstrates that the defendant knowingly, intelligently, and voluntarily waived his right to appeal (see People v Thomas, 34 NY3d 545, 564; People v Sanders, 25 NY3d 337, 340; People v Batista, 167 AD3d 69, 81). The defendant's valid waiver of his right to appeal forecloses appellate review of his contention that the sentence imposed was excessive (see People v Lopez, 6 NY3d 248, 261; People v Batista, 167 AD3d at 78).
BALKIN, J.P., CHAMBERS, COHEN, CONNOLLY and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court